                   Case 1:20-cr-00214-DAD-BAM Document 40 Filed 12/08/20 Page 1 of 3 3
AO 199A (Rev. 12/11) Order Setting Conditions of Release                    Page 1 of                             Pages



                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                         Eastern District
                                                      __________ Districtof
                                                                          ofCalifornia
                                                                            __________


                    United States of America                          )
                               v.                                     )
                                                                      )        Case No. 1:20-cr-00214-DAD-BAM
                  ISRAEL MUNOZ-MUNGUIA                                )
                               Defendant
                                                                      )

                                        ORDER SETTING CONDITIONS OF RELEASE

IT IS ORDERED that the defendant’s release is subject to these conditions:

(1) The defendant must not violate federal, state, or local law while on release.

(2) The defendant must cooperate in the collection of a DNA sample if it is authorized by 42 U.S.C. § 14135a.

(3) The defendant must advise the court or the pretrial services office or supervising officer in writing before making
    any change of residence or telephone number.

(4) The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
    the court may impose.

      The defendant must appear at:               United States Courthouse, 2500 Tulare Street, Fresno, CA
                                                                                        Place
       Courtroom 8 before Magistrate Judge Barbara A. McAuliffe

      on                                                         1/27/2021 at 1:00 PM
                                                                     Date and Time

      If blank, defendant will be notified of next appearance.

(5)   The defendant must sign an Appearance Bond, if ordered.
                 Case
 AO 199B (Rev. 09/08-    1:20-cr-00214-DAD-BAM
                      EDCA [Fresno]) Additional Conditions of ReleaseDocument
                                                                     (General)      40 Filed 12/08/20 Page 2 of 3
                                                                                                                Page                     2 of    3 Pages

 MUNOZ-MUNGUIA, Israel
 Doc. No. 1:20-CR-00214-DAD-DAM-002

                                              ADDITIONAL CONDITIONS OF RELEASE
Upon finding that release by one of the above methods will not by itself reasonably assure the appearance of the defendant and the safety of other
persons and the community, it is FURTHER ORDERED that the release of the defendant is subject to the conditions marked below:

      (6)       The defendant is placed in the custody of:

                   Name of person or organization

         who agrees (a) to supervise the defendant in accordance with all conditions of release, (b) to use every effort to assure the appearance of the
         defendant at all scheduled court proceedings, and (c) to notify the court immediately in the event the defendant violates any conditions of
         release or disappears.

                    SIGNED: ________________________________
                                         CUSTODIAN
      (7)       The defendant must:
                (a) report on a regular basis to the following agency:
                       Pretrial Services and comply with their rules and regulations;
                (b) report as directed to the Pretrial Services Agency on the first working day following your release from custody;
                (c) reside at a location approved by the PSO, and not move or be absent from this residence for more than 24 hrs. without prior
                       approval of PSO; travel restricted to the Eastern District of California, unless otherwise approved in advance by PSO;
                (d) report any contact with law enforcement to your PSO within 24 hours;
                (e) cooperate in the collection of a DNA sample;
                (f)   not associate or have any contact with your co-defendant or any case related co-defendants, unless in the presence of counsel
                       or otherwise approved in advance by the PSO;
                (g) not possess, have in your residence, or have access to a firearm/ammunition, destructive device, or other dangerous weapon;
                       additionally, you must provide written proof of divestment of all firearms/ammunition, currently under your control;
                (h) submit to drug testing as approved by the Pretrial Services Officer. You must pay all or part of the costs of the testing services
                       based upon your ability to pay, as determined by the Pretrial Services Officer;
                (i)   refrain from excessive use of alcohol, or any use of a narcotic drug or other controlled substance without a prescription by a
                       licensed medical practitioner; and you must notify Pretrial Services immediately of any prescribed medication(s). However,
                       medical marijuana, prescribed and/or recommended, may not be used;
                (j)   participate in a program of medical or psychiatric treatment including treatment for drug or alcohol dependency, as approved
                       by the PSO; you must pay all or part of the costs of the counseling services based upon your ability to pay, as determined by
                       the PSO;
                (k) not apply for or obtain a passport or any other traveling documents during the pendency of this case;
                (l) following your release from custody, you must complete a 14-day quarantine period at your family residence. During this 14-
                       day quarantine period, you must remain inside your residence at all times except for medical needs preapproved by the Pretrial
                       Services Officer. You must comply with any and all telephonic and virtual (video) reporting instructions given to you by the
                       Pretrial Services office;
                (m) following the 14-day quarantine period, you must attempt to obtain a COVID-19 test with a medical provider at a location
                       approved by the Pretrial Services Officer, and you must report the results of your COVID-19 test to Pretrial Services
                       immediately upon receipt;
                (n) upon completion of the 14-day quarantine period and after you have submitted a negative COVID-19 test result to Pretrial
                       Services, you must participate in the following location monitoring program component and abide by all the requirements of
                       the program, which will include having a location monitoring unit installed in your residence and a radio frequency transmitter
                       device attached to your person. You must comply with all instructions for the use and operation of said devices as given to
                       you by the Pretrial Services Agency and employees of the monitoring company. You must pay all or part of the costs of the
                       program based upon your ability to pay, as determined by the pretrial services officer; HOME DETENTION: You must
                       remain inside your residence at all times except for employment; education; religious services; medical, substance abuse, or
                       mental health treatment; attorney visits; court appearances; court ordered obligations; or other essential activities pre-
                       approved by the pretrial services officer. Essential activities include haircuts, DMV appointments, banking needs, or other
                       activities that cannot be completed by another person on your behalf; and
                (o) execute a bond or an agreement to forfeit upon failing to appear or failure to abide by any of the conditions of release, the
                       following sum of money or designated property: An all available equity property bond; and,

                 USMS SPECIAL INSTRUCTIONS:

                (p)   have your release on bond delayed until 9:00 am on the next business day following the posting of the property bond at which
                       time you must go directly from the Kern County Jail to your residence and contact Pretrial Services to receive further reporting
                       instructions.
      Case 1:20-cr-00214-DAD-BAM Document 40 Filed 12/08/20 Page 3 of 3




December 8, 2020
